Citation Nr: 0631443	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
allergic rhinitis.

2.  Entitlement to service connection for costochondritis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for the residuals of a 
left hand injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by a watery 
discharge, without polyps or any obstruction of a nasal 
passage.

2.  The probative evidence shows that the currently diagnosed 
costochondritis is not related to the costochondritis 
documented during service, in that the in-service symptoms 
were acute and transitory.

3.  The probative evidence shows that the veteran's 
lumbosacral strain with myositis is not related to the muscle 
strain documented during service.

4.  The probative evidence shows that the veteran's current 
gastrointestinal disorders, diagnosed as a hiatal hernia with 
gastroesophageal reflux disease and chronic cholecystitis, 
are not related to the complaints of nausea documented during 
service.

5.  The probative evidence shows that the veteran's complaint 
of pain in the left ring finger has not resulted in a current 
diagnosis of disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).

2.  Costochondritis, a chronic low back disorder, a chronic 
gastrointestinal disorder, and a disability of the left ring 
finger were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Compensable Rating for Allergic Rhinitis

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diagnostic Code 6522 for allergic rhinitis provides a 
10 percent rating if the disorder has not been manifested by 
polyps, but with greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction of one 
side.  38 C.F.R. § 4.97 (2005).  The private medical records 
indicate that the veteran received intermittent treatment for 
upper respiratory symptoms, but any clinical findings noted 
are not legible.

When examined in October 2005 he complained of interference 
with breathing only with nasal stuffiness.  Examination 
revealed that the turbinates were engorged with a watery 
discharge, but no nasal polyps or obstruction.  There is no 
evidence reflecting polyps or obstruction of a nasal passage.  
The Board finds, therefore, that the criteria for a 
compensable rating have not been met since the claim for 
service connection was initiated.  Fenderson, 12 Vet. App. 
at 126-27.  For that reason the preponderance of the evidence 
is against the appeal to establish entitlement to a 
compensable rating for allergic rhinitis.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  
Costochondritis

As the result of a VA medical examination in October 2005, 
the veteran's complaint of chest wall pain with activity was 
diagnosed as costochondritis.  His service medical records 
show that he was treated in December 1984 for chest wall pain 
that was diagnosed as costochondritis.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability and evidence of an in-service injury.  The 
probative evidence shows, however, that the currently 
diagnosed complaints are not related to the complaints 
documented during service.  Hickson, 12 Vet. App. at 253.

The service medical records make no further reference to 
chest wall pain following the diagnosis made in December 
1984, and no relevant abnormalities were found when the 
veteran was examined on separation from service in December 
1986.  He presented the private medical records documenting 
his medical care since his separation from service, which are 
silent for any complaints or clinical findings pertaining to 
chest wall pain.  The examiner in October 2005 reviewed the 
claims file, including the service medical records and 
private treatment records, and found that the costochondritis 
was not a chronic disability, and that the current symptoms 
were not related to the symptoms documented during service.  
There is no medical evidence to the contrary.  The veteran's 
assertion that his current complaints are related to service 
is not probative because he is not competent to provide 
evidence of the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds, 
therefore, that the current symptoms are not related to 
service, that the criteria for a grant of service connection 
are not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
costochondritis.  Ortiz, 274 F.3d at 1365-66.
Low Back Disorder

The VA examiner in October 2005 diagnosed the veteran's 
complaint of low back pain as lumbosacral strain and 
myositis.  His service medical records show that his 
complaint of low back pain in August 1985 was diagnosed as 
muscle strain.  His claim is, therefore, supported by a 
current medical diagnosis of disability and evidence of an 
in-service injury.  The medical evidence indicates, however, 
that the currently diagnosed disorder is not related to the 
symptoms documented during service.  Hickson, 12 Vet. 
App. at 253.

Following the one-time treatment in August 1985, the veteran 
did not register any complaints regarding the low back during 
his military service.  An undated private medical record 
indicates that he complained of back pain, but the results of 
any examination and the assessment are not legible.  He was 
treated for a muscle spasm in September 1999, but its 
location is not legible.  The examiner in October 2005 found, 
based on review of the evidence in the claims file, that the 
back pain treated during service was transient and acute, and 
that any current symptoms were not related to the symptoms 
documented during service.  There is no medical evidence to 
the contrary, and the veteran's assertion regarding the nexus 
to service is not probative.  Espiritu, 2 Vet. App. at 494.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a low back disorder.  Ortiz, 274 F.3d at 1365-
66.
Gastrointestinal Disorder

The medical examination in October 2005 resulted in a 
diagnosis of a hiatal hernia with gastroesophageal reflux 
disease, and the private medical records show that the 
veteran underwent a cholecystectomy for chronic cholecystitis 
in 2003.  His service medical records indicate that he was 
given a course of isonicotinic acid hydrazide (INH) beginning 
in June 1986 due to a positive purified protein derivative 
(PPD) test for exposure to tuberculosis.  In September 1986 
he reported that the drug was making him nauseous.  His claim 
is, therefore, supported by current medical diagnoses of 
disability, and evidence of in-service symptoms.  The 
probative evidence indicates, however, that the currently 
diagnosed disorders are not related to the symptoms 
documented during service.  Hickson, 12 Vet. App. at 253.

Following the complaints noted in September 1986, the service 
medical records are silent for any complaints or clinical 
findings pertaining to a stomach disorder, and no relevant 
abnormalities were found when the veteran was examined on 
separation from service.  The private medical records show 
that he was treated for acute gastroenteritis in September 
1989, but make no further reference to any gastrointestinal 
symptoms until February 2000.  Although he reported having 
had stomach problems since he was in service, the examiner in 
October 2005 found that the current symptoms were not related 
to the symptoms documented during service, in that there was 
no medical evidence reflecting the existence of a chronic 
gastrointestinal disorder since service.  

The veteran is competent to provide evidence of continuing 
symptomatology, but medical evidence is still required to 
show that the historical symptoms are related to the 
currently diagnosed disorder.  See Voerth v. West, 13 Vet. 
App. 117, 119 (1999).  No such evidence exists in this case, 
and the veteran's assertion that his current disabilities are 
related to the reported symptoms since service is not 
probative because he is not competent to provide such 
evidence.  Espiritu, 2 Vet. App. at 494.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
gastrointestinal disorder.  Ortiz, 274 F.3d at 1365-66.
Residuals of a Left Hand Injury

The service medical records show that the veteran incurred a 
fracture of the middle finger of the right hand that was 
diagnosed in June 1983.  The service medical records are 
silent for any complaints or clinical findings pertaining to 
a left hand injury.  In his July 2001 application he claimed 
service connection for the residuals of trauma to the left 
ring finger.  In July 2005 the RO asked him to clarify for 
which hand he was seeking compensation, but he did not 
respond.  His private medical records make no reference to 
any disability pertaining to either hand.

During the October 2005 medical examination he reported 
injuring the left hand in 1983 while performing physical 
training, which he had been told was a fracture.  He also 
reported having had pain in the left ring finger since the 
fracture.  The examination, including radiographic studies, 
did not result in any objective findings of disability, and 
the examiner provided an assessment only of status post 
trauma to the left fourth finger with residual pain.  That 
finding is not probative of a current medical diagnosis of 
disability because the examiner based the assessment on the 
veteran's report of having incurred trauma to the finger that 
is not substantiated by any medical evidence.  See Grover v. 
West, 12 Vet. App. 109 (1999) (a diagnosis that is based on 
the veteran's inaccurate report of having incurred a fracture 
during service is not probative).  The examiner also found, 
based on review of the evidence, that there was no medical 
evidence of chronic disability pertaining to the left hand.

The claim for service connection for the residuals of a left 
hand injury is not supported by medical evidence of a current 
diagnosis of disability.  The veteran's report of having 
incurred a fracture to the left ring finger with current 
residuals is not probative because he is not competent to 
provide such evidence.  Espiritu, 2 Vet. App. at 494.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim for service connection for 
the residuals of a left hand injury.  Ortiz, 274 F.3d 
at 1365-66.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in August 2001 and July 2005, and 
entitlement to a higher rating in May 2003 and July 2005.  In 
those notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2005).

Although the notices pertaining to a higher rating were sent 
following the decision on appeal, the delay in issuing the 
notice was not prejudicial to the veteran.  The delay did not 
affect the essential fairness of the adjudication, because 
the RO re-adjudicated the claim, based on all the evidence of 
record, after the notices were sent.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Because entitlement 
to service connection has been denied, any question regarding 
the effective date or assigned rating is moot.  Entitlement 
to a compensable rating for allergic rhinitis having been 
denied, any question regarding the effective date is moot.  
For these reasons any deficiency in the notice content is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records and provided him medical 
examinations.  The veteran has submitted private treatment 
records in support of his claim.  All development requested 
in the Board's June 2005 remand has been completed.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim; as such, all relevant data has 
been obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The appeal to establish entitlement to a compensable 
disability rating for allergic rhinitis is denied.

The claim of entitlement to service connection for 
costochondritis is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to service connection for a 
gastrointestinal disorder is denied.

The claim of entitlement to service connection for the 
residuals of a left hand injury is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


